PER CURIAM.
At the close of plaintiff’s case, defendant moved to dismiss upon two grounds, which in different forms presented the question as to whether the plaintiff had established his cause of action. The motion having been denied, defendant excepted, and, as no testimony was offered in his behalf, and the case went to the jury *805on the testimony for the plaintiff, and, upon their rendering a verdict, no motion having been made for a new trial, the single question before us on this appeal is as to whether the plaintiff had made out a prima facie case. An examination of such testimony will show that every fact which it was necessary for the plaintiff to prove to justify a favorable inference of the jury was established, and as it is not the province of this court to disturb a verdict which is fully supported, it follows that the judgment appealed from should be affirmed, with costs.